Title: From George Washington to Moses Hazen, 18 May 1782
From: Washington, George
To: Hazen, Moses


                        
                            sir
                            Head Quarters 18th May 1782
                        
                        It was much my Wish to have taken for the purpose of Retaliation, an Officer who was an
                            unconditional prisoner of War—I am just informed by the Secty at War, that no one of that Description is in our power—I
                            am therefore under the disagreeable necessity to Direct, that you imediately select, in the Manner before presented, from
                            among all the British Captains who are prisoners either under Capitulation or Convention One, who is to be sent on as soon
                            as possible, under the Regulations & Restrictions containd in my former Instructions to you. I am sir Your
                            &c.
                        
                            G.W.

                        
                    